NUMBER 13-09-00107-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE RAUL ERNESTO LOAISIGA, M.D., P.A.,
AND RAUL ERNESTO LOAISIGA




On Petition for Writ of Mandamus




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam


	Relators, Raul Ernesto Loaisiga, M.D., P.A., and Raul Ernesto Loaisiga, filed a
petition for writ of mandamus and an emergency motion for temporary relief in the above
cause on February 25,  2009.  On February 26, 2009, the Court granted the emergency
motion for temporary relief and further requested that the real parties in interest, Tania Jalil,
M.D., P.A., Tania Jalil, and Syed Jalil, by and through counsel, file a response to relators'
petition for writ of mandamus.  
	On February 27, real parties in interest filed an "Emergency Motion to Reconsider
Order Granting Relator's [sic] Motion for Temporary Relief."  That same day, this Court
lifted the stay previously imposed by the Court and denied the petition for writ of
mandamus filed by relators.  Subsequently that same day, relators filed an "Emergency
Motion to Reconsider" which was denied by the Court.  
	On March 5, relators filed a "Second Emergency Motion to Reconsider."  On March
6, real parties in interest filed an "Initial Response to Relators' Second Motion for
Reconsideration and Request for Adequate Time to File a Comprehensive Response." 
Relators have now filed a "First Supplemental Reply to the Real Parties in Interests' Initial
Response to Relators' Second Motion to Reconsider" and an "Emergency Motion for
Expedited Oral Argument."  On March 12, the real parties in interest filed a "Response to
Relators' Second Emergency Motion to Reconsider and Request for Sanctions."
	On March 16, 2009, Relators' emergency motion for expedited oral argument was 
GRANTED and was set for submission and oral argument on Thursday, March 26, 2009,
at 1:30 p.m.  On the Court's own motion, the opinion previously issued in this case was
withdrawn, see In re Loaisiga, 13-09-00107-CV, 2009 Tex. App. LEXIS 1558, *1-2 (Tex.
App.-Corpus Christi Feb. 27, 2009, orig. proceeding). 
	On March 25, 2009, parties filed an Agreed Motion to Dismiss informing the Court
that the parties have settled their differences.  Accordingly, the parties' Agreed Motion to
Dismiss is GRANTED and the original proceeding is DISMISSED without reference to the
merits.  Any pending motions are denied as moot.
 								PER CURIAM

Memorandum Opinion delivered
and filed this 3rd day of April, 2009.